Citation Nr: 1753793	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a left shin splint, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right shin splint, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a neck disability, characterized as status post C6 fracture and currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a left eye disability, characterized as status post left upper eye lid resection and currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right ankle strain, currently evaluated at noncompensable prior to June 1, 2015 and 10 percent thereafter, exclusive of a period of temporary total evaluation for hospitalization, assigned under 38 C.F.R. § 4.30, from March 12, 2015 to June 1, 2015. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2004 to March 2010. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision issued by the Regional Office (RO) in Waco, Texas. 

In September 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record. 

The Board notes that, in a statement dated in September 2015, the Veteran's representative requested reconsideration of the assigned end date of June 1, 2015 for the period of temporary total evaluation for hospitalization related to the Veteran's right ankle strain.  The representative further raised this contention at the September 2016 hearing.  It does not appear that any action has been taken with regard to this request.  Consequently, the issue is being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Specifically, as noted above, the Veteran testified at a hearing before the undersigned VLJ in September 2016.  At that hearing, he testified that the symptoms of his service-connected bilateral shin splints, neck disability and ankle disability had all worsened since he was last examined by VA in July 2013.

Thus, in light of such allegations, the Board finds that the Veteran should be afforded new VA examinations.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect);  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board observes that, as the appeal was pending, a new precedential opinion that directly affects certain aspects of its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Here, the Board has reviewed those parts of the July 2013 VA examination report which addressed the Veteran's lower legs, right ankle and neck and finds that they do not comply with the requirements of Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Finally, the Veteran testified at the September 2016 hearing that his service-connected left eye disability had worsened, in that his vision had become blurry.  He also indicated that he was scheduled to have an operation on his left eye within a few months of the hearing.  A review of the claims folder fails to show any updated medical records or an indication that such surgery was performed.  Thus, in light of allegations of changes to the Veteran's service-connected eye disability, the Board finds that further examination of the Veteran's left eye is warranted.  See Snuffer, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records, to specifically include any treatment records related to the above-listed disabilities.

2.  Schedule the Veteran for the appropriate VA examination to evaluate his service-connected shin splints of the bilateral extremities.

3.  Schedule the Veteran for the appropriate VA examination to evaluate his service-connected cervical spine.

4.  Schedule the Veteran for the appropriate VA examination to evaluate his service-connected right ankle strain.

5.  Schedule the Veteran for a VA examination to evaluate his service-connected left eye disability, characterized as status post left upper eye lid resection and/or entropion. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

